Case: 1:20-cv-00184-GHD-DAS Doc #: 7 Filed: 10/26/20 1 of 2 PagelD #: 47

IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF MISSISSIPPI

ABERDEEN DIVISION
JENNY JOLLY PLAINTIFF
V. CIVIL ACTION NO. 1:20-cv-00184-GHD-DAS
ALLSTATE INSURANCE COMPANY DEFENDANT

ORDER GRANTING DEFENDANT’S UNOPPOSED MOTION TO DISMISS
AND FOR SUBSTITUTION OF PARTY

Presently before the Court is the Defendant’s motion to dismiss and for substitution of the
proper party-defendant [5]. The Plaintiff has not responded in opposition to the motion. Upon
due consideration, the Court finds that the motion should be granted.

The Plaintiff filed her state court complaint in this vehicular accident case on July 2, 2020
[2]. The Defendant subsequently removed the case to this Court [1]. In the Complaint, the Plaintiff
names Allstate Insurance Company as the sole Defendant [2]. The subject insurance policy,
however, was actually issued to the Plaintiff by a separate Allstate entity, Allstate Property and
Casualty Insurance Company [5-1]. Accordingly, the party to the subject insurance policy, and
thus the proper party defendant, is Allstate Property and Casualty Insurance Company, and not
Allstate Insurance Company. The Court, therefore, shall grant the Defendant’s motion, dismiss
the claims pending against it, and substitute Allstate Property and Casualty Insurance Company as
the Defendant in this matter.

Accordingly, it is hereby ORDERED that the Defendant’s motion to dismiss and for
substitution of the proper party-defendant [5] is GRANTED; the Plaintiff's claims against Allstate

Insurance Company are DISMISSED WITHOUT PREJUDICE; and Allstate Property and
Case: 1:20-cv-00184-GHD-DAS Doc #: 7 Filed: 10/26/20 2 of 2 PagelD #: 48

Casualty Insurance Company is SUBSTITUTED as the sole party Defendant in this matter,

  

SO ORDERED, this, th “day of October, 2020.

ab

SENIOR U.S. DISTRICT j UDGE

 

 
